Citation Nr: 0727366	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  04-41 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Elie Halpern, Attorney


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran had active service from July 1968 to July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2003 and October 2005 rating 
decisions by the Seattle, Washington, Department of Veterans 
Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran's PTSD has been manifested primarily by 
social isolation, anxiety, depression, sleep impairment, 
difficulty with concentration, nightmares, and difficulties 
in establishing and maintaining effective work and social 
relationships, rather than an inability to do so.  These 
symptoms demonstrate no more than occupational and social 
impairment with reduced reliability and productivity.  

2.  The veteran does not have a service-connected disability 
rated at 60 percent or more; or two or more disabilities with 
at least one disability rated at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more; and there is no evidence that his 
single service-connected disability renders him unable to 
secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.130, Diagnostic Code (DC) 9411 (2006).  

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 4.15, 4.16, 4.25 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service connection was established for PTSD by the currently 
appealed December 2003 RO decision.  A 50 percent evaluation 
was assigned, effective February 24, 2003, the date of 
receipt of the veteran's claim.

Service connection was based, in part, on VetCenter records 
dated in 2002 and 2003, which show the veteran exhibited 
classic PTSD symptoms, including irritability, anger, anxiety 
and depression.  At the time, the veteran was married with 
two teenage children and had been employed for over 30 years.  

During VA examination in October 2003 the veteran reported 
symptoms of vague inner distress and sense of losing control 
of a number of factors in his life.  He stated that his wife 
talked of divorce and there was some degree of estrangement 
with his children.  His relationship with his wife was 
strained and the veteran felt that when his teenage son 
graduated from high school she would likely file for divorce.  
He indicated that he was not well liked and had no friends.  
The veteran was currently employed in heating/air 
conditioning repair in the VA system, and had been for more 
than 18 years.  He occasionally acted as a supervisor but 
never really sought promotion and did not intend to do so.  
He had some difficulty at work getting along with others, 
although not of a major degree since he was able to work 
largely by himself.  His work record had been rated as 
satisfactory and he had not been counseled about his 
behavior.  The veteran reported relatively little in the way 
of activities away from work other than going to garage sales 
and had no ongoing hobbies or interests.  He occasionally did 
home chores, but most of these were performed by his teenage 
son.  

The veteran had a number of symptoms suggestive of PTSD, 
including sleep impairment, anger, irritability, and 
exaggerated startle response.  He endorsed a rather 
chronically depressive outlook with spontaneous crying 
spells.  At times he was dysphoric enough to feel like not 
getting out of bed for several days, although so far had not 
last any time from work.  He has always tried to solve his 
own problems, but now feels unable to do so without 
professional help.  He reported easy awakening with flight 
noises and occasional dreams, but could not recall the 
content.  His wife no longer sleeps with him because of his 
disturbed sleep due to shaking, jerking and shouting.  He was 
mildly dissociated on awaking but can reorient himself.  He 
claimed no day time dissociative episodes but avoided any 
wartime shows on TV.  The veteran reported that he 
essentially had no social life and could not display 
affection towards his wife.  His children have complained 
about his temper outbursts over trivial matters.  On occasion 
he has thought vaguely about suicide but has never attempted 
it. 

Mental status examination revealed the veteran was well 
oriented in all spheres, with linear thought without memory 
gaps or other signs of cognitive deficit.  He appeared 
somewhat sad and anxious, but cooperated well.  He displayed 
no signs of psychotic process such as hallucinations, 
delusions, inappropriate affect, or loosened associations.  
He seemed to have an adequate grasp on finances.  The veteran 
had some early insight into psychological distress and 
indicated he valued his ongoing counseling and planned to 
continue.  He left the examination in stable condition.  The 
diagnosis was chronic mild PTSD with dysthymia, and a Global 
Assessment of Functioning (GAF) score of 61was assigned.  The 
examiner concluded the impact of the PTSD was rather mild on 
the veteran's industrial adaptability and primarily 
manifested itself in his social and family adjustment.  

VA outpatient treatment records dated in 2004 and 2005 are 
comprised primarily of reports of group counseling sessions; 
medications prescribed during visits to the VA mental health 
clinic; and a record of behavior observed by medical staff.  
Review of the counseling session notes indicates the veteran 
actively participated and was cooperative and focused in 
spite of his stressors.  Mental status findings were 
essentially within normal limits and the veteran was 
generally well groomed.  He was making moderate progress 
toward meeting treatment goals.

March 2004 treatment records show that the veteran's symptoms 
of anxiety and depression were of mild to moderate severity.  
He indicated leisure activity involving his motorcycle.  His 
GAF score was 55.  There were consistent signs of improvement 
in PTSD as well as mood and he was tolerating medications 
well.  By September 2004, irritability remained, although the 
veteran had experienced a decrease in depression.  His 
problems with sleep impairment were found to be related to 
sleep apnea more so than to PTSD.  The veteran's mood was 
described as bright.  By October 2004, he noted his group 
therapy was going well and was positive about it.  He had 
also decided to retire and felt good about this decision.  

In early 2005, it was noted that the veteran had retired and 
was adjusting to the change in routine.  He was still weepy 
on occasion and his mood was lower when inactive, but overall 
there had been improvement in mood.  His motivation was quite 
good at times and his energy level was variable.  In April 
2005, the veteran was noted to be less anxious since 
retiring, but his energy level, motivation and concentration 
were poor.  He reported passive suicidal ideation due to 
lethargy and admitted chronic homicidal ideation towards a 
former supervisor but denied any imminent plan or intent.  He 
also admitted to long-standing anger.  

In May 2005, the veteran filed a formal claim (VA Form 21-
8940) for TDIU.  He asserted that beginning in December 2003, 
his PTSD affected his full time employment.  He indicated 
employment in maintenance as an air condition repairman from 
1971 to 2005.  He reported being unable to maintain steady 
employment since January 2005 because of disability.

Documentation from his employers (VA Form 21-4192) shows that 
the veteran retired under a "special option," but fails to 
provide any specifics as to whether any disability was the 
reason for his retirement.  There is also no evidence that 
the veteran was disciplined by his employer because of 
attendance problems, or that he was released from his job 
because of his service-connected disability.  Rather the 
veteran's retirement (after more than 30 years employment) 
appears to have been completely voluntary.  As to his 
attendance, his employer simply reported that no time had 
been lost due to disability in the 12 months preceding his 
last date of employment.  Moreover, no concessions were made 
to the veteran in this employment by reason of age or 
disability.

During VA examination in July 2005, the veteran reported that 
he had retired in February 2005 due to his PTSD symptoms 
which had progressively worsened.  He explained that he 
retired before getting into administrative difficulties, 
which would have ended up getting him fired.  He reported 
difficulties with anger, depression, lack of sleep anxiety 
and conflicts with supervisors.  He reported that he had been 
married for 27 years and, despite difficulties in his 
marriage overall, he and his wife communicated adequately and 
had an adequate relationship.  He indicated that he was not 
enjoying retirement because he had no recreational outlets 
and as a result spent most of his time in isolation.  His 
mediations include Prazosin and Wellbutrin, both of which 
were somewhat beneficial.  

Mental status examination revealed the veteran was unshaven 
and avoided eye contact.  He was tense and dysphoric.  His 
thought process was linear with no evidence of psychosis or 
organic impairment.  He reported improved sleep with 
medication, despite nightmares 2-3 times a week.  He had 
daily intrusive thoughts, but a decrease in flashbacks.  He 
described avoidance phenomenon, emotional numbing, strong 
startle response, and hypervigilance, however these symptoms 
were somewhat helped with medication.  His concentration was 
intact.  In the area of emotional lability the veteran 
struggled with anger, anxiety and depression.  He reported 
verbal outbursts, but no physical alterations.  He has had 
some suicidal thoughts, but no attempts or current suicidal 
thoughts.  The GAF score was 55.  The examiner noted that in 
reviewing the veteran's current clinical findings and his 
earlier examination, there was some significant worsening of 
symptoms but did not suggest that the veteran's PTSD was 
sufficient, in and of itself to preclude him from obtaining 
or maintaining substantially gainful employment.

Additional treatment records dated in late 2005 show that by 
December the veteran reported ongoing depression and suicidal 
ideation.  He continued isolating from family which has 
persisted without improvement.  He was very easily angered 
and having thoughts of violent acts against people from his 
past.  The examiner suggested referral for hospitalization.  

In January 2006, the veteran was admitted to a VA hospital 
for difficulties with social isolation, depression, feelings 
of inadequacy and guilt, and sleep impairment.  He also 
reported crying spells and low energy.  There were no manic 
symptoms although some lability was noted.  The veteran had 
no interest in previous pleasurable activities and complained 
of poor concentration.  There was no history of suicide 
attempts or current ideation.  During the course of his 
hospitalization the veteran participated in educational, 
therapy and recreational meetings on a regular basis.  He 
also accepted suggestions to work on behavioral activation 
and made an increasing effort to initiate other activities.  
At discharge the veteran's GAF score was 42 which was up from 
39 at admission.  

Post hospitalization records show that in March 2006, the 
veteran was doing quite well and his mood was stable.  He 
noted a friendly but distant relationship with his son and 
that he was pro-active in suggesting activities with his 
wife.  He denied suicidal ideation.  The veteran was able to 
have good conversations with former co-workers.  The examiner 
noted the veteran had been able to maintain his improvement 
following his hospitalization.  Following outpatient 
evaluation in July 2006, the veteran's depression was noted 
to be in partial remission with continued PTSD 
symptomatology.  

In October 2006, at the veteran's insistence, a VA physician 
agreed to summarize  the veteran's PTSD symptomatology based 
on review of progress notes and the January 2006 discharge 
summary.  The physician specifically noted that he was not 
the veteran's provider and had never met the veteran.  The 
clinical assessment was severe PTSD and major depression, 
with a small improvement following the January 2006 
hospitalization, which the veteran has been able to maintain 
since that time.  

In February 2007, the veteran underwent a contract 
examination through QTC Medical Services (QTC).  Mental 
status examination revealed his orientation was within normal 
limits with appropriate appearance, hygiene and behavior.  
His affect and mood were normal.  Communication and speech 
were also within normal limits.  The veteran complained of an 
inability to concentrate while reading and frequent panic 
attacks occurring more than once a week, but which did not 
render him unable to function.  There were signs of 
suspiciousness but no formal history of delusions or 
hallucinations present or observed.  There was no evidence of 
obsessional rituals and thought processes were appropriate.  
There was no impairment in judgment, abstract thinking or 
memory.  There was no suicidal or homicidal ideation.  Other 
findings included sleep disturbance, disinterest, anergy, and 
checking rituals.  The veteran described anxiety manifested 
by fear, tachycardia, palpitation and diaphoresis.  He also 
noted a change in social functioning.  His GAF score was 65. 

The examiner concluded the veteran was mentally capable of 
managing his benefit payments and did not have difficulty 
performing activities of daily living.  He did have 
difficulty establishing and maintaining effective work/school 
and social relationships since becoming a recluse at home, as 
well as difficulty managing an effective family role 
function.  He was unable to perform recreational or leisurely 
pursuits because he had no hobbies or activities.  He had no 
difficulty understanding commands and posed no threat or 
persistent danger or injury to himself or others.  The 
veteran's prognosis was considered guarded due to the 
severity of his symptoms, however given careful follow-up his 
chances were somewhat better.  

Additional VA outpatient records dated in 2007 show that 
during group therapy in March the major themes discussed were 
the veteran's current stressors and symptoms.  He was active 
in discussion, friendly and forthright.  There were no mental 
status abnormalities seen and sleeping through the night was 
his only complaint.  

1.  PTSD

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2006).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999). ).  
However, where the question for consideration is propriety of 
the initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Under the general rating formula, a 50 percent evaluation is 
warranted when the veteran exhibits occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted where the veteran 
exhibits occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical; obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.

A 100 percent rating is warranted where the veteran exhibits 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, DC 9411 (2006).

By applying the veteran's psychiatric symptomatology to the 
rating criteria noted above, it is apparent that his PTSD 
does not more nearly approximate the criteria for a 70 
percent or higher rating.  The record describes a fairly 
consistent pattern of symptomatology and manifestations 
including anxiety, irritability and depression.  The veteran 
contends that his symptoms have increased beyond what the 50 
percent evaluation contemplates, manifested by isolation, 
anger and some recent difficulties with sustained 
concentration and adapting to stressful circumstances.  

The record does show a clear connection between PTSD and 
interference with the veteran's social interaction and 
ability to enjoy life, but it does not show that he has an 
inability to establish and maintain effective relationships.  
This is shown both in the context of obtaining medical care 
and in maintaining family relationships, albeit with strain, 
as is demonstrated by his relationships with his wife and 
son.  Moreover, he was noted to be cooperative and pleasant 
during VA examinations and group therapy session notes 
generally show that he interacted well in that setting and 
attended such sessions on a fairly regular basis.  

There is also no evidence that prior to his retirement in 
2005, the veteran had decrease in work efficiency despite 
periods of significant stress due to continued struggles with 
anxiety.  His psychiatric condition did not require any 
significant leave of absence from his job.  Instead, the 
veteran was able to maintain his work relationship 
sufficiently to remain stable in his employment for more than 
30 years.  Thus, the concerns expressed about the veteran's 
relationships, and his own perception of himself as 
isolating, show difficulty, rather than a complete inability, 
to establish and maintain effective relationships indicative 
of a 70 percent rating.  

Other symptoms required for a higher 70 evaluation, are 
neither complained of nor observed by medical health care 
providers, including obsessional rituals, illogical, obscure, 
or irrelevant speech, or impaired impulse control.  The 
medical evidence also demonstrates that the veteran presented 
with appropriate affect or affect congruent with mood.  His 
thought processes were logical and goal directed with no 
evidence of psychotic symptoms or cognitive deficits.  In 
general he was adequately groomed and able to take care of 
himself physically.  The evidence also does not show spatial 
disorientation - the substantial weight of the evidence shows 
that he was alert and oriented in all spheres.  While the 
veteran has indicated occasional passive suicidal thoughts, 
no suicidal or homicidal ideations have been indicated.  
Despite his issues with irritability and anger, he has been 
able to refrain from violent behavior.  For example, although 
he had some ideas of harming others, he has never indicated 
that he would act upon those ideas.  

Although his constant depression is obviously a relevant 
consideration in evaluating the extent of psychiatric 
disability, it is only one factor and may not be given 
decisive effect in determining the outcome of the appeal 
without regard to the other relevant factors specified in the 
law and regulations.  Despite the medical evidence indicating 
recurrent depression, this is most often described as mild to 
moderate, with some recent indications of improvement, and is 
not shown to affect his ability to function.  Moreover, even 
by the veteran's own admission, his symptoms were stable and 
somewhat improved on medication.  Although the evidence shows 
short periods of when the veteran is doing better and doing 
worse, the evidence overall shows that he functions 
satisfactorily.  Such findings are consistent with the rating 
criteria required for the assignment of a 50 percent 
evaluation, and do not approximate the criteria required for 
the assignment of a 70 percent or higher evaluation.

The veteran's most recent GAF score is 65, which, according 
to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual (DSM-IV), 
represents mild symptoms (e.g., depressed mood and mild 
insomnia) with some difficulty in social, occupational, or 
school functioning (e.g., occasionally truancy or theft 
within the household).  

The Board acknowledges that the veteran's GAF score during a 
period of hospitalization in 2006 was assessed as 39 on 
admission and 42 at discharge, which represents some 
impairment in reality testing or communication (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) with major impairment in work, school or family 
relations, judgment, thinking or mood (e.g., avoiding 
friends, neglects family and is unable to work).  While such 
a GAF score suggests a greater level of impairment than is 
contemplated by the current 50 percent rating, the veteran 
has manifested none of the symptoms typically considered 
indicative of that level of impairment, to include suicidal 
ideation, severe obssessional rituals, or inability to keep a 
job.  Simply stated, this GAF score is inconsistent with the 
symptomatology noted at that time, and does not provide a 
basis for assignment of any higher rating for the veteran's 
service-connected psychiatric disability.  

The criteria for the assignment of an initial rating in 
excess of 50 percent have not been met or approximated at any 
point in time.  The Board has considered the veteran's 
contentions in making this decision.  However, as a 
layperson, he is not competent to make medical determinations 
regarding the severity of his PTSD.  The current level of 
disability shown is encompassed by the rating assigned and, 
with due consideration to the provisions of 38 C.F.R. § 4.7, 
a higher evaluation is not warranted for any portion of the 
time period under consideration and there is no basis for the 
assignment of staged ratings under the Fenderson case.

The weight of the evidence shows that PTSD is no more than 50 
percent disabling.  38 U.S.C.A. § 5107(b) (West 2002).

2.  TDIU

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. §3.340 
(2006).

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent disability evaluation, 
or, with less disability, if certain criteria are met.  Id.  
Where the schedular rating is less than total, a total 
disability rating for compensation purposes may be assigned 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  

In exceptional circumstances, where the veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b).

Here, the veteran's only service-connected disability is his 
PTSD.  For the reasons stated above, the Board has determined 
that this disability warrants no more than a 50 percent 
disability rating.  Thus, he does not meet the schedular 
standards for consideration of a TDIU under 38 C.F.R. § 
4.16(a).

Notwithstanding his 50 percent schedular evaluation, the 
veteran claims that his service-connected PTSD renders him 
totally unemployable.  For him to prevail in his claim for 
TDIU, the record must reflect circumstances, apart from non-
service-connected conditions, that place him in a different 
position than other veterans who meet the basic schedular 
criteria.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he or she can find employment.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  

There is no competent evidence that the veteran's 
circumstances are so exceptional as to warrant a grant of a 
TDIU under the provisions of section 4.16(b).

Although the evidence of record attributes some of the 
veteran's struggles at work to his PTSD, the preponderance of 
the evidence indicates that the primary reason for his 
termination of employment was occasioned by his voluntary 
retirement following more than 30 years of continuous 
employment.  While the veteran undoubtedly suffers from 
considerable psychiatric impairment (as discussed above), 
there is no medical indication that it precluded him from 
obtaining and retaining substantially gainful employment.  

While the Board does not wish to minimize the nature and 
extent of the veteran's overall disability, the evidence of 
record does not support his claim that his service-connected 
PTSD was sufficient to produce unemployability.  Similarly, 
there is no evidence that the veteran's disability picture is 
so exceptional or unusual to render inapplicable the 
schedular standards; therefore, referral to the Director, 
Compensation and Pension Service for extra-schedular 
consideration is not warranted.  38 C.F.R. § 4.16(b) (2006).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as a SOC or supplemental 
SOC (SSOC), is sufficient to cure a timing defect). 

In letters dated in June 2003, June 2005 and March 2006, the 
RO informed the veteran of its duty to assist him in 
substantiating his claims under the VCAA, and the effect of 
this duty upon his claims.  The letters informed him that VA 
would obtain all relevant evidence in the custody of a 
Federal department or agency, including VA, the service 
department, the Social Security Administration, and other 
pertinent agencies.  He was advised that it was his 
responsibility to send any other medical records supporting 
his claims, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
specifically asked to provide "any evidence in your 
possession that pertains to your claim." 

The contents of the above letters provided to the veteran 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  He was provided opportunities to submit additional 
evidence.  The purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claims has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
veteran's service medical records, VA outpatient treatment 
reports, and VA examinations are of record.  It is therefore 
the Board's conclusion that the veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible and no further assistance to the veteran in 
developing the facts pertinent to the issues on appeal is 
required to comply with the duties to notify and assist.  38 
U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

An initial evaluation in excess of 50 percent for PTSD is 
denied.

Entitlement to TDIU is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


